DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 03/07/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-5, 8-10, and 12-22 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 13, 14, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al (US 20180113306), previously cited, in view of Marshall et al. (US 20160266281), previously cited, and Li et al. (US 20170005207).
Regarding claim 1, Neumann teaches 
	an anti-reflective coating (title; figures 3 and 8; paragraph [0061]) comprising,
	an optically transparent electrically conductive layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069] teaches the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over a substrate (26, 80, and 38) comprising an electroactive material (electro-optic medium 38); and
	a dielectric layer (paragraph [0060] teaches optical coating 80 may include dielectric layers; paragraph [0069] teaches the optical coating 80 can be further include by addition of thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over the electrically conductive layer (paragraph [0069] teaches the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80).
	Neumann does not specifically teach the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer.
	Marshall teaches an anti-reflective coating (title, abstract, paragraph [0002] and figure 4) comprising,
	the dielectric layer (20 and 22) disposed over the electrically conductive layer (26), wherein the dielectric layer (20 and 22) changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer (20 and 22; figure 4 shows conductive layer 26 next is high refractive index 20 next is low refractive index layer 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann, to use the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer as taught by Marshall, for the purpose of minimizing the usage of different materials (paragraph [0021]).
	Neumann in view of Marshall does not specifically teach the dielectric layer includes an array of raised surface structures, the raised surface structures overlapping the electrically conductive layer.
	Li teaches an anti-reflective coating (see fig. 6B) comprising the dielectric layer (semiconductor structure 102, 108 – Si bottom cell) includes an array of raised surface structures (shown in figure 6B has array of three raised surface structures), the raised surface structures overlapping the electrically conductive layer (metal contact layer 114 is overlapped by the raised surface structures of the array of three raised surface structure of the Si bottom cell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating  of Neumann in view of Marshall, to use the dielectric layer includes an array of raised surface structures, the raised surface structures overlapping the electrically conductive layer as taught by Li, for the purpose of optimize to transmit light through (¶44).
Regarding claim 2, Neumann in view of Marshall and Li teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title, abstract, figures 3 and 8; paragraph [0061]), wherein the anti-reflective coating comprises,
	less than 10% haze (paragraph [0067], a haze less than about 10%), and
	a transmissivity within the visible spectrum of at least 50% (Table 1 teaches materials transmittance above 50% at 550 nm wavelength is within the visible spectrum wavelengths).
Regarding claim 3, Neumann in view of Marshall and Li teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]), wherein the anti-reflective coating comprises a reflectivity within the visible spectrum of less than 3% (Table 1 teaches materials with reflectance (2nd surface) of less than 3% at 550 nm wavelength is within the visible spectrum wavelengths).
Regarding claim 4, Neumann in view of Marshall and Li teaches the invention set forth above and Neumann further teaches the anti-reflective coating (figure 3), wherein the anti-reflective coating (80) is adapted to maintain at least 50% transmissivity over                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     actuation cycles and an induced engineering strain of up to 1%.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 5, Neumann in view of Marshall and Li teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]) , wherein the electrically conductive layer comprises a material selected from the group consisting of a transparent conducting oxide (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO) and paragraph [0059], optical coatings 80 on the second and third surfaces 22B, 26A, function as electrode to enable darkening of electro-optic medium 38), graphene, nanowires, and carbon nanotubes.
Regarding claim 9, Neumann in view of Marshall and Li teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]), wherein the dielectric layer comprises a multi-layer stack (paragraph [0060], optical coating 80 may include metal layers dielectric layers, and stacks including both (e.g., in an alternating manner)).
Regarding claim 13, Neumann in view of Marshall and Li teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]), wherein a refractive index of the electrically conductive layer (TCO is ITO and the refractive index is 1.9) is less than a refractive index of the substrate (26, 80, and 38, Table 9 MoRe refractive index is 4.92) and greater than a refractive index of the dielectric layer (Table 3, surface 2 refractive index is 1.6).
Regarding claim 14, Neumann teaches
	an optical element (figure 3) comprising,
	a transparent electroactive layer (shown in figure 14, light beam travel through electro-optic medium 38);
	a primary anti-reflective coating (80 closer to user eyes; paragraph [0067] teaches combining an anti-glare texturized surface with a metal-based antireflection coating (e.g., the optical coating 80) may be advantageous in reducing the reflectance of the interface to levels lower than that exhibited by the texturized surface or a metal-based antireflection coating alone) disposed over a first surface of the electroactive layer (electro-optic medium 38; surface closer to user’s eye);
and
	a secondary anti-reflective coating (opposite 80 to user eyes; paragraph [0067] teaches combining an anti-glare texturized surface with a metal-based antireflection coating (e.g., the optical coating 80) may be advantageous in reducing the reflectance of the interface to levels lower than that exhibited by the texturized surface or a metal-based antireflection coating alone) disposed over a second surface of the electroactive layer opposite the first surface (38; opposite to the surface of the user’s eye),
	wherein:
		the primary anti-reflective coating (80 closer to user eyes) comprises,
			a primary conductive layer disposed directly over the first surface layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26); and
			a primary dielectric layer(paragraph [0060], optical coating 80 may include dielectric layers; paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80)  disposed over the primary conductive layer (paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80),
		the secondary anti-reflective coating (opposite 80 to user eyes) comprises,
			a secondary conductive layer disposed directly over the second surface layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26);
and
			a secondary dielectric layer (paragraph [0060], optical coating 80 may include dielectric layers; paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over the secondary conductive layer (paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80).,
and
	Neumann does not specifically teach at least one of the primary dielectric layer or the secondary dielectric layer changes in refractive index along a gradient proceeding in the thickness direction from a higher refractive index at a surface facing toward the electroactive layer to a lower refractive index at an opposite surface facing away from the electroactive layer.
	Marshall teaches an anti-reflective coating (title, abstract, paragraph [0002] and figure 4) comprising,
	a dielectric layer (20 and 22) disposed over the electrically conductive layer (26), wherein the dielectric layer (20 and 22) changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer (20 and 22; figure 4 shows conductive layer 26 next is high refractive index layer 20 next is low refractive index layer 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann, to use the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer as taught by Marshall, for the purpose of minimizing the usage of different materials (paragraph [0021]).
	Neumann in view of Marshall does not specifically teach the dielectric layer includes an array of raised surface structures, the raised surface structures overlapping the electrically conductive layer
	Li teaches an anti-reflective coating (see fig. 6B) comprising the dielectric layer (semiconductor structure 102, 108 – Si bottom cell) includes an array of raised surface structures (shown in figure 6B has array of three raised surface structures), the raised surface structures overlapping the electrically conductive layer (metal contact layer 114 is overlapped by the raised surface structures of the array of three raised surface structure of the Si bottom cell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating  of Neumann in view of Marshall, to use the dielectric layer includes an array of raised surface structures, the raised surface structures overlapping the electrically conductive layer as taught by Li, for the purpose of optimize to transmit light through (¶44).
Regarding claim 16, Neumann in view of Marshall and Li teaches the invention as set forth above and Neumann further teaches the optical element (figure 3), wherein each of the primary anti-reflective coating (80) and the secondary anti-reflective coating (80) is adapted to maintain at least 50% transmissivity over                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     actuation cycles and an induced engineering strain of up to 1%.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 19, Neumann teaches 
	a method (title; figures 3 and 8; paragraph [0061]) comprising,
	forming an electrically conductive layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) over an electroactive substrate (26, 80, and 38); and
	forming a dielectric layer (paragraph [0060], optical coating 80 may include dielectric layers; paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) over the electrically conductive layer (paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) to form an optical element (figure 3), wherein:
		the optical element comprises less than 10% haze (paragraph [0067], a haze less than about 10%) and a transmissivity within the visible spectrum of at least 50% (Table 1 teaches materials transmittance above 50% at 550 nm wavelength is within the visible spectrum wavelengths).
	Neumann does not specifically teach the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer, the raised surface structures overlapping the electrically conductive layer
	Marshall teaches a method (title, abstract, paragraph [0002] and figure 4) comprising,
	a dielectric layer (20 and 22) disposed over the electrically conductive layer (26), wherein the dielectric layer (20 and 22) changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer (20 and 22; figure 4 shows conductive layer 26 next is high refractive index layer 20 next is low refractive index layer 22), the raised surface structures (layer n Nitride thickness) overlapping the electrically conductive layer (layer m thickness).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann, to use the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer, the raised surface structures overlapping the electrically conductive layer as taught by Marshall, for the purpose of minimizing the usage of different materials (paragraph [0021]).
Neumann in view of Marshall does not specifically teach the dielectric layer includes an array of raised surface structures, the raised surface structures overlapping the electrically conductive layer.
	Li teaches an method (see fig. 6B) comprising the dielectric layer (semiconductor structure 102, 108 – Si bottom cell) includes an array of raised surface structures (shown in figure 6B has array of three raised surface structures), the raised surface structures overlapping the electrically conductive layer (metal contact layer 114 is overlapped by the raised surface structures of the array of three raised surface structure of the Si bottom cell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neumann in view of Marshall, to use the dielectric layer includes an array of raised surface structures, the raised surface structures overlapping the electrically conductive layer as taught by Li, for the purpose of optimize to transmit light through (¶44).
Regarding claim 22, Neumann in view of Marshall and Li teaches the invention as set forth above and Li further teaches the raised surface structures extend from adjacent the electrically conductive layer to a side of the dielectric layer (shown in figure 6B has array of three raised surface structures) disposed furthest from the electrically conductive layer (metal contact layer 114 is overlapped by the raised surface structures of the array of three raised surface structure of the Si bottom cell).  The reason for combining is the same as in claim 1 above.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al (US 20180113306) , previously cited, in view of Marshall et al. (US 20160266281) , previously cited, and Li et al. (US 20170005207) as applied to claims 1 and 9 above, and further in view of Saenger Nayver et al (US 20180017830) , previously cited.
Regarding claim 8, Neumann in view of Marshall and Li teaches the invention as set forth above but does not specifically teach dielectric layer comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride.
Saenger Nayver teaches the anti-reflective coating (figure 3), wherein the dielectric layer paragraph [0035], dielectric layer) comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride (paragraph [0035], dielectric material may be selected from SiO2, MgF2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Li to use the dielectric layer comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride as taught by Saenger Nayver, for the purpose of providing a higher range of attainable values for reflectance and transmittance (paragraph [0035]).
Regarding claim 10, Neumann in view of Marshall and Li teaches the invention as set forth above but does not specifically teach the multi-layer stack comprises a layer of zinc oxide disposed directly over the electrically conductive layer and a layer of silicon dioxide disposed over the layer of zinc oxide.
Saenger Nayver teaches the anti-reflective coating (figure 3), wherein the multi-layer stack comprises a layer of zinc oxide (70 being dielectric-metal bilayer; (70; paragraph [0035] teaches dielectric material may be selected from one or more of the following:…SiO2 and zinc oxide.) disposed directly over the electrically conductive layer (paragraph [0030] teaches 22B and 26A can function as electrodes) and 
a layer of silicon dioxide disposed over the layer of zinc oxide (70; paragraph [0035] teaches dielectric material may be selected from one or more of the following:…SiO2 and zinc oxide.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Li to use the multi-layer stack comprises a layer of zinc oxide disposed directly over the electrically conductive layer and a layer of silicon dioxide disposed over the layer of zinc oxide, for the purpose of providing a higher range of attainable values for reflectance and transmittance (paragraph [0035]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al (US 20180113306) , previously cited, in view of Marshall et al. (US 20160266281) , previously cited, and Li et al. (US 20170005207) as applied to claim 1 above, and further in view of Cammenga et al. (US 20170045737) , previously cited.
Regarding claim 12, Neumann in view of Marshall and Li teaches the invention as set forth above but does not specifically teach an electrically conductive mesh.
Cammenga teaches the anti-reflective coating (figure 2 and paragraph [0040]), further comprising an electrically conductive mesh disposed adjacent to the electrically conductive layer (paragraph [0028] teaches the electrically conductive layers 86 may include a transparent conductor such as a transparent metal oxide (e.g., indium tin oxide, F:SnO2, ZnO, IZO), carbon (graphene and/or graphite) and/or a conductive metal mesh (e.g., nanowires). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Li to use an electrically conductive mesh as taught by Cammenga, for the purpose of having the feature of a transflective layer (paragraph [0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) , previously cited,  in view of Marshall et al. (US 20160266281) , previously cited, and Li et al. (US 20170005207) as applied to claim 14 above, and further in view of Blum (US 20110149410) , previously cited.
Regarding claim 15, Neumann in view of Marshall and Li teaches the invention as set forth above but does not specifically teach the electroactive layer comprises a piezoelectric polymer, an electrostrictive polymer, a piezoelectric ceramic, or an electrostrictive ceramic.
Blum teaches the optical element (figures 1 and 2 and paragraph [0045]), wherein the electroactive layer comprises a piezoelectric polymer (paragraph [0003]), an electrostrictive polymer, a piezoelectric ceramic, or an electrostrictive ceramic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Li, to use the electroactive layer comprises an piezoelectric polymer as taught by Blum, for the purpose of have the feature of the device is in an elastically relaxed state and therefore is less prone to fatigue than devices (paragraph [0012]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) , previously cited,  in view of Marshall et al. (US 20160266281) , previously cited, and Li et al. (US 20170005207) as applied to claim 14 above, and further in view of Ohkawa et al. (US 20190155337) , previously cited.
Regarding claim 17, Neumann in view of Marshall and Li teaches the invention as set forth above but does not specifically teach a liquid lens disposed over one of the primary dielectric layer and the secondary dielectric layer.
Ohkawa  teaches the optical element (figures 1-19), further comprising a liquid lens (paragraph [0317] teaches the member 142 may include a liquid lens) disposed over one of the primary dielectric layer (paragraph [0181] teaches light guide plate 121 including optical glass or plastic material are non conductive) and the secondary dielectric layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Li, to use a liquid lens disposed over one of the primary dielectric layer and the secondary dielectric layer as taught by Ohkawa, for the purpose of obtaining a focal length from the optical member variable (paragraph [0317]).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) , previously cited,  in view of Marshall et al. (US 20160266281) , previously cited, and Li et al. (US 20170005207) as applied to claim 14 above, and further in view of Muramatsu et al. (US 20200133025) , previously cited.
Regarding claim 18, Neumann in view of Marshall and Li teaches the invention as set forth above but does not specifically teach a head mounted display.
Muramatsu teaches the head-mounted display (paragraph [0028]) comprising the optical element (lens 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Li, to use a head mounted display as taught by Muramatsu, for the purpose of improving the eyesight of a user (paragraph [0028]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al (US 20180113306) , previously cited, in view of Marshall et al. (US 20160266281) , previously cited, and Li et al. (US 20170005207) as applied to claim 19 above, and further in view of Kuniyasu et al. (US 20130064986) , previously cited.
Regarding claim 20, Neumann in view of Marshall and Li teaches the invention as set forth above and Neumann further teaches 
the method, wherein the electrically conductive layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) and the dielectric layer (paragraph [0060], optical coating 80 may include dielectric layers; paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80).
	Neumann in view of Marshall and Li does not specifically teach forming layers simultaneously.
	However, it is common and known in the art to use forming layers simultaneously as evidenced by Kuniyasu.  Further Kuniyasu, for the same field of endeavor, is related method of making an optical elements that forms layers simultaneously.  Kuniyasu further disclose a method for forming layers simultaneous (paragraph [0076]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form layers simultaneously for the purpose of suppressing interlayer mixture (paragraph [0022]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al (US 20180113306) , previously cited, in view of Marshall et al. (US 20160266281) , previously cited, and Li et al. (US 20170005207) as applied to claim 1 above, and further in view of Melcher et al. (US 10,466,392) , previously cited.
Regarding claim 21, Neumann in view of Marshall and Li teaches the invention as set forth above but does not specifically teach the raised surface structures comprise generally conical or pyramidal structures having apexes disposed furthest from the electrically conductive layer.
	Melcher teaches the anti-reflective coating (figure 4), wherein the raised surface structures (layer 28) comprise generally conical or pyramidal structures (28) having apexes disposed furthest from the electrically conductive layer (column 6, lines 58-68 states the active layer 51 may have a pair of transparent electrodes formed from thin metal, transparent conductive material such as indium tin oxide, or other transparent conductive electrode structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Li, to use the raised surface structures comprise generally conical or pyramidal structures having apexes disposed furthest from the electrically conductive layer as taught by Melcher, for the purpose of preventing undesired gratings from forming and help minimizing interference effects (column 4, lines 30-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/1/22